Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a state machine electrically coupled to an output of the comparator; and a buffer separate from and electrically coupled indirectly to the input buffer, wherein the buffer electrically couples an output of the input buffer to an input of the low pass filter” in view of the other limitations as called for in independent claim 1; the limitation of “a comparator having a first input and a second input electrically coupled to the first low pass filter and the second low pass filter, respectively; biasing circuitry electrically coupled to an output of the comparator, wherein the biasing circuitry includes a first output and a second output, wherein an input of the first input buffer is electrically coupled to the first output of the biasing circuitry but not to the second output of the biasing circuitry, and wherein an input of the second input buffer is electrically coupled to the second output of the biasing circuitry but not to the first output of the biasing circuitry” in view of the other limitations as called for in independent claim 11; and the limitation of “a state machine configured to calculate or adjust a trim value associated with the first duty cycle of the clock signal based at least in part on results of the comparison; biasing circuitry configured to convert the trim value into one or more biasing voltages or one or more biasing currents; an input buffer configured to (i) receive a voltage signal of the clock signal and (ii) calibrate the first duty cycle of the clock signal using the one or more biasing voltages or the one or more biasing currents; and a buffer electrically coupled indirectly to the input buffer and electrically coupling the input buffer to the low pass filter” in view of the other limitations as called for in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849